Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/07/2021.
Claims 1-15 are pending. 
Drawings

The amendment of Drawings bearing Table 1 and Table 2 is accepted by Examiner for examining purpose.
Specification
The amendment to the specification for bearing Table 1 and Table 2 is accepted by Examiner.
Response to Arguments
This is in response to argument remarks file on 09/07/2021. Claims are addressed over Kulkarni in view of Jain et al., where Applicant referred to independent claims 1, 11, and 14, submitted that Jain et al., teaches automated problem inference from bug repositories, whereas Applicant's invention solves the problem of extracting useful information from software repositories using the help of bug repository data to answer chat bot queries. Applicant directed to Jain’s description in column 13, lines 50-59, and submitted there is no mention in Jain et al., of any software source code storage or any form of software repository.
Examiner’s response: At first, Although Jain describes inferring, but its function of bug repository is to help to solve the problems from bugs and software. It should be noted that Jain is 
“In one aspect, a knowledge base is configured to store phrases that are mapped to classes of an ontology model. A query engine is coupled to the knowledge base, and a query
Interface is coupled to the query engine and a program interface. The program interface obtains one or more bug reports,”. Thus, Jain describes  “entries” of bug report data base linked to entries of software repository. 
It should be noted that FIG. 5 and FIG. 8 show that Jane has a mean of synthesizing data from input as of from software repository and bug report for generating outputs in accordance to the recitations of claim 14.
It should be noted that, the claims languages provide no specifics, but recite generally. Therefore, the combination of Kulkarni and Jain addressed claimed recitations as given.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yogesh Kulkarni, “Building a FAQ Chatbot in Python – The Future of Information Searching”, 2018, download from https://www.analyticsvidhya.com/blog/2018/01/faq-chatbots-the-future-of-information-searching/, 33 pages, in view of Jain et al., US PAT No. US 9,665,826 B2.

As per Claim 1: Kulkarni discloses, 
1.    A non-transitory memory storing code which, when executed by a processor, provides a bot configured to return a reply message to a user question regarding information stored in a software repository, the bot comprising:
an entity recognizer configured to extract one or more entities from the user question;
(Kulkarni: Figure in p. 4, “extraction” directed to receive Question from GST Chat bot )
an intent extractor configured to extract an intent from the user question;
(Kulkarni: Figure in p. 4, “extraction” feeding intent Entities to Engine).

a knowledge base configured to: receive the entities and intent as inputs; 
(Kulkarni: Figure in p. 4, “Knowledge Base”).
However, 
Kulkarni does not discloses the interface with bug report database
Jain discloses interface with at least one of a bug report database,
interface with at least one of a bug report database (FIG.5, # 118), a software repository (FIG. 5, #556, #120), and a linking module (FIG. 5, connections, FIG. 6, map phases); and output data (FIG. 5, output from Bug Inference Knowledge Base);
(Jain: FIG. 5 and FIG. 8, Front end that connected with “Bug Reports 102” Bug Inference Knowledge Base

the linking module configured to store linking information relating entries of the bug report database to entries of the software repository 
(Jain: FIG. 6, Map Phases 606. FIG. 5, links/connection within # 556-120 and #126 to Bug Reports 102)

the bug report database interface configured to query a bug report database and return relevant entries of the bug report database;
(Jain: FIG. 5, the Query Interface 122 in and out to Bug Information inference 126)
the software repository interface configured to query a software repository and return relevant entries of the software repository; 
(Jain: FIG. 5, the Query Interface 122 in and out to Front-end Application Interface 120)

and a response generator configured to synthesize the reply message using the data.
(Jain: FIG. 7. Use Knowledge base to infer Concepts and Generate Output. FIG 8, #896)

Kulkarni discloses the Bot as shown in the Figure in p. 4 that configured to recognize and extract user intent Questions and the knowledge base configured to: receive the entities and intent as inputs that would be obvious to suggest the Q&A connected to knowledge base.
Jain, with the same question and response, directs the question-answer to knowledge based inferred with bug report of the software.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the Bot with the Knowledge base of Kulkarni with the knowledge base inferred with Bug reports for output response to reply question regarding information of software. The combination would help user to extend the Q&A to specific information of software bugs that a knowledge base could be provided to assist user within software environment.

As per Claim 2: Regarding,
2.    The non-transitory memory of claim 1, wherein the linking module is further configured to form links between the entries of the bug report database and the entries of the software repository 
(Incorporated the knowledge base of Kulkarni, Jain’s knowledge base with linking module as disclosed in FIG. 5 with the Bug Report 102 and map phases 606 in FIG. 6) 

As per Claim 3: Regarding,
3.    The non-transitory memory of claim 1, wherein the bug report database and the software repository comprise a linking index configured to link the data therein.
(Jain’s FIG. 7, #700, 702. FIG .11, the software corresponding to Bug ID reads on the linking index)
 
As per Claim 4: Regarding,
4.    The non-transitory memory of claim 1, wherein the entity recognizer is further configured to categorize the one or more entities.
(incorporated with entity recognizer in Kulkarni, 
 Kulkarni does not explicitly show configured to categorize the one or more entities.
Jain discloses entity recognizer (col. 11:1-40, ‘contextual tokenization module 892’ and incorporated with FIG. 3) configured to categorize the one or more entities.
It would be obvious to an ordinary of skills before the effective filing of the application to further combine the entity categorization as part of ontology model to the entity extraction/recognition of Kulkarni for easing the knowledge base to response.

As per Claim 5: Regarding,
5.    The non-transitory memory of claim 1, wherein the entity recognizer uses rule-based named entity recognition or statistical named entity recognition.
(In Kulkarni, the RASA NUL in the Figure in p. 4, and further see p. 3: Why RASA-NLU?)

As per Claim 6: Regarding,
6.    The non-transitory memory of claim 1, wherein the intent extractor is trained on a training set.
(Training data set is part of Python, it is inherent into the set of text inputs, and Python, where the chatbot of Kulkarni is built in Python to the chat bot and extracted of In RASANLU of Kulkarni)

As per Claim 7: Regarding,
7.    The non-transitory memory of claim 1, wherein the intent extractor uses a Word2Vec model to extract the intent.
(Word2Vector is part of Python, it is inherent into the set of text inputs, and Python, where the chatbot of Kulkarni is built in Python to the chat bot and extracted of In RASANLU of Kulkarni)

As per Claim 8: Regarding,
8.    The non-transitory memory of claim 1, wherein said knowledge base interacts  by making an application programming interface call.
(Kulkarni: See Python program in p. 11 using Method POST) 

As per Claim 9: Regarding,
9.    The non-transitory memory of claim 1, wherein said knowledge base interacts by querying a database.
(Kulkarni: See Python program in p. 10, 11 with response-text/dict associated with query. Response instruction in method POST is an interaction with an external source POST))

As per Claim 10: Regarding,
10.    The non-transitory memory of claim 1, wherein the reply message is a pre-set message if an intent cannot be extracted or if data cannot be retrieved.
(See Kulkarni, as in p. 11, using an exception that is included with a pre-set message. Thus, when an intent in the post meets an exception such as e, the message print e will be replied)

As per Claim 11: Regarding limitations recited in claim 1, refered to rationales addressed in claim 1 above, and further with recitation:
a user interaction component configured to receive the user question, transmit the user question to the bot, and display the reply message.
See Kulkarni, Figure in P. 4, the Engine, receives intent entities, and GTS Chat bot display replay message.

As per Claim 12: Regarding,
12.    The system of claim 11, further comprising the bug report database and the software repository.
(Refer to rationale as part of Jain in Claim 1, where see Jain FIG. 5 for report database and the software repository)

As per Claim 13: Regarding,
13.    The system of claim 11, wherein receiving the user question comprises receiving a text input and presenting the reply message comprises displaying a text message.


As per Claim 14: Regarding,
14.    A method of answering a user question regarding information stored in a software repository using a bot, the method comprising:
extracting one or more entities and an intent from the user question;
querying a software repository and a bug report database using the entities and the intent;
retrieving data from the software repository and the bug report database;
synthesizing the data from the software repository and the bug report database; and
generating a reply to the question based on the intent and the data,
wherein the software repository and the bug report database are linked.
(See rationale addressed in claim 1)

As per Claim 15: Regarding,
15. The method of claim 14, further comprising forming links between entries in the software repository and entries in the bug report database.
(See rationale addressed in claim 2).

Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
November 15, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191